Decree of the Surrogate’s Court of Richmond county authorizing administrators to enter into possession of real property of decedent unanimously affirmed, with ten dollars costs and disbursements. The situation in this estate, presented by the papers, involving a quarrel between the four brothers on one side and the daughter and her husband on the other, with two partition actions commenced, with applications for receivers immediately after the mother’s death and before the letters of administration were granted, presents a ease for the supervision of the Surrogate’s Court to prevent the loss of the estate by ill-advised family quarrels. Present — Kelly, P. J., Rich, Jaycox, Manning and Young, JJ.